ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                    )
                                                 )
  Penna Group, LLC                               ) ASBCA No. 61640
                                                 )
  Under Contract No. W9126G-09-C-0014            )

  APPEARANCES FOR THE APPELLANT:                    Bryant S. Banes, Esq.
                                                    Sean D. Forbes, Esq.
                                                     Neel, Hooper & Banes, P.C.
                                                     Houston, TX

  APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Katharine Talbot, Esq.
                                                    Blake Hedgecock, Esq.
                                                     Trial Attorneys
                                                     U.S. Army Engineer District, Fort Worth

                                ORDER OF DISMISSAL

        The appeal has been withdrawn. Accordingly, it is dismissed from the Board’s
  docket with prejudice.

         Dated: February 1, 2022



                                              KENNETH D. WOODROW
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61640, Appeal of Penna Group, LLC,
rendered in conformance with the Board’s Charter.

      Dated: February 1, 2022


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals